COMMON STOCK AND WARRANT PURCHASE AGREEMENT THIS COMON STOCK AND WARRANT PURCHASE AGREEMENT is made as of the 29th day of January, 2009, by and between Flint Telecom Group, Inc. (the “Company”), a corporation organized under the laws of the state of Nevada, with its executive offices at 3390 Peachtree Rd. NE, Suite 1000, Atlanta, GA 30326, and Redquartz Atlanta, LLC, an entity incorporated in the state of and whose address is set forth on the signature page hereof (the “Investor”). IN CONSIDERATION of the mutual covenants contained in this Agreement, the Company and the Investor agree as follows: SECTION 1.Authorization of Sale of the Shares.
